DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,565,057 to Chappel (hereinafter “Chappel”). 
	For claim 1, Chappel discloses a modular last system comprising: a frame (bolt 5); and a plurality of last segments (last plates 1) removably attached to the frame (page 1, lines 98-108), wherein each last segment the plurality of last segments has an outer surface (see annotated fig. 1 below) 

    PNG
    media_image1.png
    653
    1012
    media_image1.png
    Greyscale

that defines an anatomical shape (see figs. 1-4 and their associated descriptions wherein the last plates define an anatomical shape of a foot).  

	For claim 2, Chappel discloses the system of claim 1, wherein at least one last segment of the plurality of the last segments defines a channel, wherein at least a portion of the frame is received in the channel (see fig. 2 wherein bolt 5 is disposed in the channel of the last plates 1). 

	For claim 3, Chappel discloses the system of claim 2, wherein at least one last segment of the plurality of the last segments has an upper surface and a lower surface, wherein the channel is defined in the lower surface (see annotated fig. 2 below).

    PNG
    media_image2.png
    597
    502
    media_image2.png
    Greyscale

	For claim 4, Chappel discloses the system of claim 3, wherein the upper surface defines the anatomical shape (see fig. 3 wherein an upper surface of the last plate define an anatomical shape of a foot).
	
	For claim 5, Chappel disclose the system of claim 4, wherein the anatomical shape is a foot (see discussion for claim 4 above).  

	For claim 6, Chappel discloses the system of claim 1, wherein the plurality of last segments comprises a first heel segment defining a first heel profile, and a first toe segment defining a first toe profile (a lower smaller last plate comprising a heel segment defining a heel profile and a first toe segment defining a first toe profile, see fig. 3).  
	
	For claim 7, Chappel discloses the system of claim 6, further comprising a second heel segment having a second heel profile, wherein the first heel segment and second heel segment are interchangeable on the frame to alter the anatomical shape (an upper larger last plate comprising a different second heel segment and second heel profile wherein the plates are each removable on the bolt 5 to alter the anatomical shape). 

	For claim 8, Chappel discloses the system of claim 6, further comprising a second toe segment having a second toe profile, wherein the first toe segment and second toe segment are interchangeable on the frame to alter the anatomical shape (an upper larger last plate comprising a different second toe segment and second toe profile wherein the plates are each removable on the bolt 5 to alter the anatomical shape). 

	For claim 9, Chappel discloses the system of claim 6, wherein the plurality of last segments further comprise an ankle segment (see fig. 1 below).

    PNG
    media_image3.png
    452
    1025
    media_image3.png
    Greyscale


	For claim 10, Chappel discloses the system of claim 6, wherein the plurality of last segments further comprise a first waist segment having a first girth and a second waist segment having a second girth, wherein the first waist segment and second waist segment are interchangeable to alter the anatomical shape (see annotated fig. 1 below wherein the last plates define a waist segment and wherein each plate can be removed and reconfigured to alter the anatomical shape of the last system).   
	For claim 12, Chappel discloses the system of claim 1, wherein the frame comprises an elongate member having a frame cross-section and a frame profile (bolt 5 comprises a cross section and a profile); and the plurality of last segments defining a channel that conforms to the frame cross- section (see fig. 1 and 2 wherein the last plates define a channel the conforms to the frame cross-section), wherein the plurality of last segments are removably attached to the frame by an interference fit between the frame and the channel (page 1, lines 98-108). 

	For claim 13, Chappel discloses the system of claim 12, wherein the channel is defined in a lower surface of the plurality of last segments (see annotated fig. 2), wherein upon attaching the plurality of segments to the frame, a lower surface of the frame is contiguous with the lower surface of the plurality of segments (see annotate fig. 2 below).   

    PNG
    media_image4.png
    559
    509
    media_image4.png
    Greyscale

	For claim 14, Chappel discloses the system of claim 12, wherein the cross section of the frame is rectangular (see annotated fig. 4 below a portion of the bolt comprises a rectangular shaped nut).  

    PNG
    media_image5.png
    446
    412
    media_image5.png
    Greyscale

	For claim 16, Chappel discloses the system of claim 1, wherein the frame is constructed of a unitary member (bolt 5 is of unitary construction).  

	For claim 17, Chappel discloses a modular last system comprising: a frame (bolt 5) including an elongate member having a cross section (bolt is an elongate member and has a cross section, see figs. 2 and 3); and a plurality of segments (last plates 1) arranged on the frame to define an anatomical shape (last plates define an anatomical shape), the plurality of segments defining a channel configured to receive the elongate member therein (see annotated fig. 2 below).

    PNG
    media_image6.png
    605
    509
    media_image6.png
    Greyscale


 	For claim 18, Chappel discloses the system of claim 17, wherein the anatomical shape is a foot (see figs. 1-4). 

	For claim 20, Chappel discloses the system of claim 17 wherein the plurality of segments comprise a first segment forming a portion of the anatomical shape having a first profile (an upper smaller last plate comprises surfaces forming a portions of the anatomical shape, see fig. 3) wherein the system further comprises a second segment interchangeable with the first segment to form the portion of the anatomical shape with a second profile (each last plate is configured to be removed and reconfigured to alter the anatomical shape of the last system wherein a upper larger last plate comprises surfaces forming a portion of the anatomical shape, see fig. 3) 




Claims 1, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,550,088 B1 to Chang (hereinafter “Chang”). 
	For claim 1, Chang discloses a modular last system comprising: a frame (spacer bar 30); and a plurality of last segments removably attached to the frame (spacer bar 30 adjustably and resiliently secured between the toe member 10 and the heel member 40, col. 3, lines 50-60), wherein each last segment the plurality of last segments has an outer surface that defines an anatomical shape (see fig. 1 wherein toe member and heel member define an anatomical shape of a foot). 

	For claim 15, Change discloses the system of claim 1, wherein the frame comprises a heel portion (rear portion of spacer bar 30) and a toe portion (front portion of spacer bar 30) spaced longitudinally from each other by a waist portion (front and rear portions of spacer bar spaced along the waist portion), wherein a lower surface of the waist portion defines a base plane, and wherein the toe portion of the frame extends upward relative to the base plane (See annotated fig. 1 below).  

    PNG
    media_image7.png
    637
    1106
    media_image7.png
    Greyscale


	For claim 17, Chang discloses a modular last system comprising: a frame (spacer bar 30) including an elongate member having a cross section (spacer bar is defined as an elongate member and comprises a cross section, col. 5 lines 13-25) ; and a plurality of segments arranged on the frame (toe member 10 and heel member 40 arranged on spacer bar 30) to define an anatomical shape (see fig. 1 wherein the toe member and heel member define an anatomical shape of a foot), the plurality of segments defining a channel configured to receive the elongate member therein (see fig. 1 wherein the spacer bar 30 is arranged to enter the cavity of toe member 10 and the cavity of heel member 40).

For claim 19, Chang discloses the system of claim 17, wherein the cross section of the elongate member is rectangular having a top wall, a bottom wall, and opposing sidewalls (spacer bar 30 is defined as an elongate member and comprises a rectangular cross section, col. 5 lines 13-25), and wherein the channel comprises side surfaces that are spaced from each to form an interference fit with the opposing sidewalls of the elongate member (see fig. 1 wherein the cavity of toe member 10 and cavity of heel member 40 are arranged to and dimensioned received the cross section of spacer bar 30).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chappel in view of US 2016/0168774 A1 to Breithaupt (hereinafter “Breithaupt”). 
	For claim 11, Chappel does not specifically disclose the system of claim 1 further comprising a material disposed adjacent at least a portion of the plurality of last segments to define an article.
	However, attention is directed to Breithaupt disclosing a last system used in the manufacture of articles of footwear (see paras 0070-0071). Specifically, Breithaupt teaches a substrate as a last for an article of footwear wherein a plurality of fiber particles are deposited on the last substrate (see paras 0082-0083). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the last of Chappel would be modified to comprise a material disposed adjacent at least a portion of the plurality of last segments to define an article, as taught by Breithaupt, for purposes of providing a contoured non-woven mono-fabric article of footwear (see abstract of Breithaupt). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732